 



Exhibit 10.46
EXECUTION COPY
SIXTH AMENDMENT
     SIXTH AMENDMENT (this “Amendment”), dated as of March 11th, 2008 to the
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 14, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among PHARMANET DEVELOPMENT GROUP, INC. (f/k/a SFBC INTERNATIONAL, INC.)(the
“Borrower”), the Subsidiary Guarantors party thereto (the “Subsidiary
Guarantors”), the Lenders and other agents from time to time party thereto and
UBS AG, STAMFORD BRANCH, as Administrative Agent and Collateral Agent.
W I T N E S S E T H:
     WHEREAS, the Borrower, the Subsidiary Guarantors, the Lenders and the
Administrative Agent are parties to the Credit Agreement, pursuant to which the
Lenders have made extensions of credit to the Borrower; and
     WHEREAS, the Borrower has requested that the Lenders agree to make certain
amendments to the Credit Agreement, and the Lenders are agreeable to such
request but only upon the terms and subject to the conditions set forth herein;
     NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:
     Section 1. Definitions. Terms defined in the Credit Agreement are used
herein with the respective meanings given to them therein.
     Section 2. Amendment to Section 1.01(a) of the Credit Agreement.
Section 1.01(a) of the Credit Agreement is hereby amended by:
     (a) deleting clause (ix) of the definition of “Permitted Acquisitions” in
its entirety and inserting therein a new clause (ix) to read in its entirety as
follows:
“(ix) immediately after giving effect to such transaction, the aggregate amount
of the unused amount of the Revolving Commitments shall be at least $20
million.”
     (b) inserting a new clause right before the period in the first sentence of
the definition of “Subsidiary” to read in its entirety as follows:
“ provided that the Joint Venture shall not be a Subsidiary”
     (c) adding the following new defined terms in appropriate alphabetical
order:

  (i)   “ ‘Joint Venture’ shall mean the joint venture established as a Delaware
limited liability company pursuant to, and in accordance with, an operating
agreement between PharmaNet Development

 



--------------------------------------------------------------------------------



 



      Group Inc. and the other parties identified therein, substantially in the
form of the draft operating agreement provided to the Lenders prior to the
effective date of the Sixth Amendment.”

  (ii)   “ ‘Sixth Amendment’ shall mean the Sixth Amendment, dated as of
March 11th, 2008, to this Agreement.”

     Section 3. Amendment to Section 2.09(e) of the Credit Agreement.
Section 2.09(e) of the Credit Agreement is hereby amended by deleting the text
of such Section in its entirety and replacing it with the following:
"[reserved].”
     Section 4. Amendment to Section 6.04 of the Credit Agreement. Section 6.04
of the Credit Agreement is hereby amended by:
     (a) deleting the word “and” at the end of clause (j);
     (b) replacing the period at the end of clause (k) with a semicolon, and
adding the word “and” at the end of clause (k);
     (c) inserting a new clause (l) to read in its entirety as follows:
"(l) Investments in the Joint Venture in an aggregate amount not to exceed $20
million.”
     Section 5. Amendment to Section 6.09 of the Credit Agreement.
Section 6.09(b) of the Credit Agreement is hereby amended by deleting the text
of such Section in its entirety and replacing it with the following:
     “Investments permitted by Sections 6.04(d), (e) and (l);”
     Section 6. Conditions to Effectiveness. This Amendment shall become
effective on and as of the date hereof upon the satisfaction of the following
conditions precedent (such date the “Amendment Effective Date”):
     (a) The Administrative Agent shall have received a counterpart of this
Amendment duly executed and delivered by the Borrower and the Required Lenders.
     (b) The Administrative Agent shall have received an Acknowledgment and
Consent, substantially in the form of Exhibit A hereto, duly executed and
delivered by each Guarantor.
     (c) The Administrative Agent shall have received all fees required to be
paid and all expenses for which invoices have been presented supported by
customary documentation (including reasonable fees, disbursements and other
charges of counsel to the Administrative Agent), on or before the Amendment
Effective Date.

 



--------------------------------------------------------------------------------



 



     Section 7. Representations and Warranties.
     The Borrower hereby represents and warrants to the Administrative Agent and
each Lender that (before and after giving effect to this Amendment):
     (a) No Default or Event of Default has occurred and is continuing.
     (b) Each of the representations and warranties made by the Loan Parties in
or pursuant to the Loan Documents is true and correct in all material respects
on and as of the date hereof as if made on and as of the date hereof, except for
any representation and warranty which is expressly made as of an earlier date,
which representation and warranty shall have been true and correct in all
material respects as of such earlier date.
     Section 8. Limited Amendment. This Amendment shall not constitute an
amendment or waiver of or consent to any provision of the Credit Agreement or
any other Loan Document not expressly referred to herein and shall not be
construed as an amendment, waiver or consent to any action on the part of the
Borrower or the Guarantors that would require an amendment, waiver or consent of
the Administrative Agent or the Lenders except as expressly stated herein.
Except as expressly amended hereby, the provisions of the Credit Agreement and
the Loan Documents are and shall remain in full force and effect in accordance
with their terms.
     Section 9. Payment of Fees and Expenses. The Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and expenses incurred in connection with this Amendment, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent.
     Section 10. Miscellaneous.
     (a) Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Amendment signed by all the parties
shall be lodged with the Borrower and the Administrative Agent. Delivery of an
executed signature page of this Amendment or of a Lender Consent Letter by
facsimile transmission shall be effective as delivery of a manually executed
counterpart thereof.
     (b) Binding Effect. The execution and delivery of the Lender Consent Letter
by any Lender shall be binding upon each of its successors and assigns
(including assignees of its Loans in whole or in part prior to effectiveness
hereof).
     (c) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            PHARMANET DEVELOPMENT GROUP, INC.
      By:   /s/ John P. Hamill         Name:   John P. Hamill        Title:  
EVP and CFO     

            UBS AG, STAMFORD BRANCH, as Administrative Agent
      By:   /s/ David B. Julie         Name:   David B. Julie        Title:  
Associate Director     

                  By:   /s/ Irja R. Otsa         Name:   Irja R Otsa       
Title:   Associate Director     

            UBS Loan Finance LLC
      By:   /s/ David B. Julie         Name:   David B. Julie        Title:  
Associate Director     

                  By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa       
Title:   Associate Director     

            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ Scott Santa Cruz         Name:   Scott Santa Cruz       
Title:   Director     

 



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL CORPORATION
      By:   /s/ Andrew D. Moore         Name:   Andrew D. Moore        Title:  
Duly Authorized Signatory     

            SOVEREIGN BANK
      By:   /s/ Arlene S. Pedovitch         Name:   Arlene S. Pedovitch       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT AND CONSENT
     Reference is made to the Sixth Amendment, dated as of March 11th, 2008 (the
“Amendment”), to the Amended and Restated Credit Agreement, dated as of June 14,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among PHARMANET DEVELOPMENT GROUP, INC. (f/k/a SFBC
INTERNATIONAL, INC.) (the “Borrower”), the Subsidiary Guarantors party thereto
(the “Subsidiary Guarantors”), the Lenders and other agents from time to time
party thereto and UBS AG, STAMFORD BRANCH, as Administrative Agent. Unless
otherwise defined herein, capitalized terms used herein and defined in the
Credit Agreement are used herein as therein defined.
     Each of the undersigned parties to the Credit Agreement and the Security
Agreement hereby (a) consents to the transactions contemplated by the Amendment
and (b) acknowledges and agrees that the guarantees and grants of security
interests made by such party contained in the Credit Agreement and the Security
Agreement are, and shall remain, in full force and effect after giving effect to
the Amendment.
     IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgement and
Consent to be duly executed and delivered by their respective proper and duly
authorized officers as of March ___, 2008.

            PHARMANET DEVELOPMENT GROUP, INC.
      By:   /s/ John P. Hamill         Name:   John P. Hamill        Title:  
Executive Vice President and Chief
Financial Officer        11190 BISCAYNE, LLC
      By:   PHARMANET DEVELOPMENT GROUP, INC., as its sole member           

            By:   /s/ John P. Hamill         Name:   John P. Hamill       
Title:   Executive Vice President and Chief
Financial Officer     

 



--------------------------------------------------------------------------------



 



            CLINICAL PHARMACOLOGY
INTERNATIONAL, INC.
SFBC FT. MYERS, INC.
SFBC ANALYTICAL LABORATORIES, INC.
SFBC NEW DRUG SERVICES, INC.
SOUTH FLORIDA KINETICS, INC.
SFBC TAYLOR TECHNOLOGY, INC.
      By:   /s/ John P. Hamill         Name:   John P. Hamill        Title:  
Treasurer     

            PHARMANET, INC.
PHARMANET (D.C.), INC.
PHARMANET (C.A.), INC.
PHARMANET, INC., a Pennsylvania corporation
PHARMANET (I.L.), INC.
PHARMASITE, INC.
PHARMANET (NC), INC.
PHARMANET (P.A.), INC.
PHARMA HOLDINGS, INC.
      By:   /s/ John P. Hamill         Name:   John P. Hamill        Title:  
Senior Vice President and Chief
Financial Officer          PHARMANET, LLC
      By:   PharmaNet, Inc., a Pennsylvania corporation, as its managing member
           

                  By:   /s/ John P. Hamill         Name:   John P. Hamill       
Title:   Senior Vice President and Chief
Financial Officer              By:   PharmaNet (C.A.), Inc., as its managing
member            

            By:   /s/ John P. Hamill         Name:   John P. Hamill       
Title:   Senior Vice President and Chief
Financial Officer     

 



--------------------------------------------------------------------------------



 



            PHARMASOFT, LLC
      By:   PharmaNet, LLC, as its sole member                         By:   /s/
John P. Hamill         Name:   John P. Hamill        Title:   Senior Vice
President and Chief Financial Officer     

 